Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claim 1 is amended. Claims 15-114 are canceled. Claims 4, 5 are withdrawn. 
Claims 1-3, 6-14, 115-119 are under consideration.
2. Due to the new rejections below, this Action is a Non-Final Action.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of  informalities.
Applicant contends: the specification has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. (new rejection) Claims 1-3, 6-14, 115-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Amended claim 1 recites “…and wherein the nucleic acid is comprised in an expression cassette, construct, vector, or cell line.”.
Claims 2-3, 6-14, 115-119 depend on this claim.
It is noted that applicant elected the species embodiment “construct” in the reply filed 3/30/2020. In view of the claim language, it is not clear if the claim intends to recite that the nucleic acid is comprised in an “expression construct” or merely a “construct”, or if the term “expression” is intended to modify construct or not.

Claim Rejections - 35 USC § 101 
5. (previous rejection, withdrawn) Claims 1-3, 6-9, 13-15, 115, 116, 119 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant contends: claim 1 has been amended; claim 1 is not directed to a natural phenomenon, but a nucleic acid in the context of a non-naturally occurring expression cassette, construct, vector or cell line; attention is directed to Example 7 of the Nature-Based Product Examples; the rejection should be withdrawn.
The rejection is withdrawn.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

new rejection) Claims 1-3, 6-9, 13-14, 115, 116, 119 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 1-3, 6-9, 13-14, 115, 116, 119 as filed 12/10/2020.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 1-3, 6-9, 13-14, 115, 116, 119 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf)
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 1-3, 6-9, 13-14, 115, 116, 119 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, nucleic acid sequence encoding AAP protein) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
The instant specification teaches: novel parvoviral protein AAP [0001]; natural occurring AAP [0041]; wherein assembly activating protein or AAP is encoded by ORF2 of the cap gene [0061]; the nucleic acid according to the invention encodes a polypeptide comprising SEQ ID NO: 1 (AAV2)[0062] (as recited in claims 1, 2 and read upon in claim 3; claim 13, claim 14; claim 119); naturally occurring AAP may be modified but remains functionally active [0063]; the nucleic acid of the invention is characterized in that it includes at least 44 nucleotides, more preferably at least 5 nucleotides of the adjacent VP2-encoding nucleotides, which are located in direct succession of the 5' of the VP3 start codon [0067](characterized in that it includes at least 5 nucleotides of the adjacent VP2-encoding nucleotides, which are located directly upstream of the 5’ of the VP3 start codon in claim 7; characterized in that it includes at least 44 nucleotides of the adjacent VP2-encoding nucleotides, which are located directly upstream of the 5’ of the VP3 start codon in claim 116); wherein the nucleic acid is incapable of expressing VP1 [0057]; the nucleic acid of the invention is characterized in that it includes more than 378 nucleotides of the VP3 ORF... and especially at least 445 nucleotides [0065](as recited in claims 6, 115); the nucleic acid of the invention is capable of expressing a protein promoting capsid assembly of VP3; it may be characterized in that it is derived from AAV2 [0070](as recited in claim 8); wherein start codon C2729TG is found in wild type AAV2 sequences [0070](as recited in claim 9).
As to the amendment in claim 1 reciting elected species (“construct”), see the 35 U.S.C. 112(b) rejection above. A recitation to merely “construct” is interpreted as merely reading upon a nucleic acid. The term “construct” is not considered to distinguish the product from naturally occurring nucleic acids as the products still have the same series of nucleotides. Further, the specification does not appear to limit the term, reciting “A construct, typically a plasmid, is generally a nucleic acid comprising the nucleic acid of the invention and additional sequences such as polycloning sites, origin of replication, selection marker genes etc.” [0075]. By reciting “typically” and “generally”, the specification does not appear to define the term, rather, provide examples. Thus, the term is interpreted more broadly and also reading merely upon the same structure or series of nucleotides.
The claimed product of nucleic acid sequence encoding AAP protein is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc examples nature-based products.pdf; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3). Claims 1-3, 6-9, 13-14, 115, 116, 119 read on nucleic acid sequence that is identical to nucleic acid sequence encoding AAP protein and does not show a difference in characteristics between the claimed sequence and naturally occurring nucleic acid sequence. Thus the claims also read upon naturally occurring acid sequence, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of nucleic acid sequence is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims also read upon naturally occurring nucleic acid sequence, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon.
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application” requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ).
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception.
Therefore, claims 1-3, 6-9, 13-14, 115, 116, 119 do not recite eligible subject matter under 35 U.S.C.101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

			Response to Arguments
Turning to applicant’s arguments above, see the 35 U.S.C. 112(b) rejection above and the interpretation of the term “construct” in view of the instant specification. Thus, the claim language is interpreted as reading upon the series or sequence of nucleic acids.
As to “the context of a non-naturally occurring expression cassette, construct, vector or cell line”, the “non-naturally occurring” language is not read into the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the rejection is not considered inconsistent with Example 7 of the Nature-Based Product Examples. As also indicated in claim 1 of Example 7, the instantly claimed nucleic acid is not markedly different from its natural counterpart and thus is a “product of nature” exception.
To overcome this rejection, the claim should be amended to recite more clearly non-naturally occurring embodiments supported by the specification, such as  “expression construct”, as the specification more specifically recites wherein “The expression construct is engineered to contain regulatory sequences that act as enhancer or promoter regions and lead to efficient transcription of the nucleic acid of the invention” [0075].

Double Patenting
7. (previous rejection, withdrawn) Claims 1-3, 8, 13, 14, 119 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9464119.
Applicant contends: the claims are shielded in view of the safe-harbor provision of 35 U.S.C. 121; the present application is a divisional of a divisional application; the claims of the present application are directed to nucleic acids, which are embraced by Group I as set forth in the ‘442 application Restriction requirement; the claims of the ‘119 patent are embraced by Group IV as set forth in the ‘442 Restriction requirement; the Office has indicated that the nucleic acids are directed to an invention patentably distinct from the method recited in the ‘119 patent; the safe harbor of Section 121 precludes rejection; the application is shielded.
The rejection is withdrawn.

8. (previous rejection, withdrawn) Claims 10, 15, 117 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9464119 as applied to claims 1, 2, 3, 8, 13, 14, 119 above and further in view of Hodgson (U.S. Patent No. 6027722; previously cited).
In view of the withdrawal of the rejection over claims 1-4 of U.S. Patent No. 9464119 on which the instant rejection depends, the instant rejection is also withdrawn.

9. (previous rejection, withdrawn) Claims 11, 12, 118 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9464119 as applied to claims 1, 2, 3, 8, 13, 14, 119 above and further in view of Engelhardt et al. (US20030103939; previously cited).
In view of the withdrawal of the rejection over claims 1-4 of U.S. Patent No. 9464119 on which the instant rejection depends, the instant rejection is also withdrawn.

Conclusion
10. It is noted that amended claim 1 also recites to date non-elected species such as a vector and cell line. The term “vector” (by itself) is also interpreted as merely reading upon the sequence of nucleic acids or a naturally occurring virus. The term “cell line” (by itself) is also interpreted as reading upon a human organism.
11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648